Case 3:20-cv-00288-MMH-JBT Document 27 Filed 03/23/21 Page 1 of 3 PageID 162




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION


   DEBORAH O’TOOLE, on behalf of
   herself and those similarly situated,

               Plaintiff,

   v.                                           Case No. 3:20-cv-288-MMH-JBT

   JPMORGAN CHASE & CO.,

               Defendant.



                                      ORDER

         THIS CAUSE is before the Court on the Report and Recommendation

   (Dkt. No. 25; Report) entered by the Honorable Joel B. Toomey, United States

   Magistrate Judge, on March 18, 2021.           In the Report, Judge Toomey

   recommends that the Renewed Joint Motion for Settlement Approval and

   Dismissal of Plaintiff’s Claims with Prejudice (Dkt. No. 22; Motion) be granted,

   that the Settlement Agreement and General Release be approved, and that the

   case be dismissed with prejudice. See Report at 2, 8. The parties have no

   objections to the Report and Recommendation.         See Joint Notice of Non-

   Opposition (Dkt. No. 26).

         The Court “may accept, reject, or modify, in whole or in part, the findings

   or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b). If no
Case 3:20-cv-00288-MMH-JBT Document 27 Filed 03/23/21 Page 2 of 3 PageID 163




   specific objections to findings of facts are filed, the district court is not required

   to conduct a de novo review of those findings. See Garvey v. Vaughn, 993 F.2d

   776, 779 n.9 (11th Cir. 1993); see also 28 U.S.C. § 636(b)(1). However, the

   district court must review legal conclusions de novo. See Cooper-Houston v.

   Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994); United States v. Rice, No.

   2:07-mc-8-FtM-29SPC, 2007 WL 1428615, at * 1 (M.D. Fla. May 14, 2007).

         The Court has conducted an independent examination of the record in

   this case and a de novo review of the legal conclusions. Plaintiff filed suit

   against Defendant for unpaid overtime wages pursuant to the Fair Labor

   Standards Act, 29 U.S.C. § 201 et seq. (FLSA). See Complaint (Dkt. No. 1).

   Thereafter, the parties engaged in settlement negotiations, which resulted in a

   resolution of the issues and claims raised in this case. See generally Motion.

         Upon review of the record, including the Report, Motion, and Settlement

   Agreement and General Release, the undersigned concludes that the settlement

   represents a “reasonable and fair” resolution of Plaintiff’s claims. Accordingly,

   the Court will accept and adopt the Report.

         In light of the foregoing, it is hereby

         ORDERED:

         1.     The Report and Recommendation (Dkt. No. 25) is ADOPTED as

                the opinion of the Court.




                                            -2-
Case 3:20-cv-00288-MMH-JBT Document 27 Filed 03/23/21 Page 3 of 3 PageID 164




           2.   The Renewed Joint Motion for Settlement Approval and Dismissal

                of Plaintiff’s Claims with Prejudice (Dkt. No. 22) is GRANTED.

           3.   For   purposes   of   satisfying   the   FLSA,   the   settlement   is

                APPROVED.

           4.   This case is DISMISSED WITH PREJUDICE.

           5.   The Clerk of the Court is directed to terminate any pending motions

                or deadlines as moot and close this file.

           DONE AND ORDERED in Jacksonville, Florida this 23rd day of March,

   2021.




   ja

   Copies to:

   Counsel of Record




                                           -3-
